                     Case 8:21-cv-01458-VMC-SPF Document 9 Filed 06/23/21 Page 1 of 1 PageID 57



                                                               AFFIDAVIT OF SERVIGE

                                                      UNITED STATES DISTRICT COURT
                                                              District of Florida

Case Number. 8:21 -CY -1 458-VMC-SPF

Plaintiff:
LETTUCE ENTERTAIN YOU ENTERPRISES, INC
VS.

Defendant:
SIESTA KEY SUMMER HOUSE LLC

For:
PATRICIA M. FLANAGAN, ESQ
FOX ROTHSCHILD tLP
777 SOUTH FLAGLEtt DRIVE
SUITE 1700, WEST TOWER
WEST PALM BEACH -L 33401

Received by Sarasota Process Servers, lnc. on the 18th day of June, 2021 at2:19 pm to be served on SIESTA KEY SUMMER
HOUSE, LLC, C/O CHRISTOPHER J. BROWN, REGISTERED AGENT, 313 LOOKOUT POINT DR, OSPREY,FL34229.

l, Jason Stolberg, being duly sworn, depose and say that on the 21st day                      of June,2021 at 12:00 pm, l:
CORPORATE (RESIDENCE) Served the SUMMONS lN A CIVIL ACTION; COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
WITH EXHIBIT "A" AND CIVIL COVER SHEET on MICHELLE BROWN as SPOUSE of the Registered Agent, at the address listed
with the Secretary of Statc as the address of the Registered Agent. The address listed with the Secretary of State being his/her
residence and his/hcr usual place of abode, 313 LOOKOUT POINT DR, OSPREY, FL 34229. The process was served to a person
residing therein, who is 15 years of age or older. and informing said person of the contents thereof, and served pursuantto F.S.
48.081(3)(b) and F.S. a8.031 (1 )(a).



I am over the age of 1B and have no interest in the above action.l am certified in good standing in the judicial circuit in which the
process was served. No notary rcquired pursuant to FS92.525.2 and under penalty of perjury, I declare that the facts set forth are true
and correct.




                                                                                                        #6009
Subscribed and Sworn to before me on the 22nd day of
June, 2021 Qr the affia1!_yfhq_lq lersonally known to                                                 ' Sarasota Process Servers, lnc,
                                                                                                        P.O. Box 18778
                                                                                                        Sarasota, FL34276
                                                                                                        (941) 346-7900
NOTARY PUBLIC
      ..rxrl   u,.    ',4tcllelle ior;rtirr:
                                                                                                        Our Job Serial Number: SPS-2021003827

 ""ffi=i?;ii:::H,,
 t\-UL"/+        r    Comnr# GG2a7        a
                                               Copyflqhl O 1992-2A21 Database Servrces, lnc   Process Server's Toolbox V8.1t
                      Fxrrrres Blgti'l)','
      'ffid
